OPINION — AG — UNDER THE EXPRESS LANGUAGE AND TERMS IN 62 Ohio St. 204 [62-204], THE PROVISO CONTAINED IN THE SECOND SENTENCE OF THE SECOND PARAGRAPH THEREOF BECAME APPLICABLE UPON THE APPROVAL OF PUBLIC LAW 60 OF THE 83RD CONGRESS; AND THAT, THEREFORE, FEDERAL FLOOD CONTROL MONEYS RECEIVED BY THE STATE TREASURER OF OKLAHOMA UNDER THE PROVISIONS OF THE ACT OF CONGRESS RELATING TO FLOOD CONTROL AND THE LEASING OF LANDS ACQUIRED BY THE UNITED STATES FOR FLOOD CONTROL PURPOSES, AFTER THE AMENDMENT OF SECT. 7 THEREOF BY PUBLIC LAW 60, AND THEREAFTER DISTRIBUTED TO THE COUNTIES ENTITLED THERETO, SHOULD BE APPORTIONED BY THE COUNTY TREASURERS ON SUCH COUNTIES IN ACCORDANCE WITH 62 Ohio St. 204 [62-204] (DRAINAGE DISTRICTS FOR FLOOD CONTROL) CITE: 62 Ohio St. 204 [62-204]33 U.S.C.A. 701(C) (JAMES C. HARKIN)